Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 18-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected automatic continuous printing method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/11/2021.
Claim Objections
The examiner thanks the applicant for the amendments to the claims. The objection under this heading has been withdrawn. 
		
Claim Interpretation
The examiner wishes to point out to the Applicant that Claim(s) 1-17 and 33-35 are directed towards an apparatus and will be examined under such conditions. The material worked upon (Claim 1 directed to “a photosensitive resin”) or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus. See MPEP 2112.01 I and 2114-2115. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 11, 14-15, and 33-34 are rejected under 35 U.S.C § 103 as being unpatentable over HUANG (US-20160089839-A1), hereinafter referred to as HUANG, in view of PEREZ (US-20160159010-A1), hereinafter referred to as PEREZ. 
Regarding Claim 1, HUANG teaches a photo-curing-type three-dimensional printing device capable of automatic continuous printing (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02.), comprising:
an automatic printing and pick-up collecting apparatus (tank 120, Figure(s) 1 and Paragraph(s) 0027; platform 150, Paragraph(s) 0026), comprising:
a material tank (tank 120, Figure(s) 1 and Paragraph(s) 0027),
wherein the material tank is configured to accommodate a photosensitive resin (Paragraph(s) 0018 and abstract and 0024-0025) ,
a lifting platform (lifting platform 150, Figure(s) 1 and Paragraph(s) 24-25) , 
wherein the automatic printing and pick-up collecting apparatus is configured to receive and print composed three-dimensional models (abstract) 
an automatic liquid replenishment apparatus is configured to determine whether liquid replenishment is required (see when the maximum liquid level is reached in the reservoir and the tank does not need filling so the tank is not filled, Paragraph(s) 0018; sensing unit 132, Figure(s) 1 and Paragraph(s) 0027), and
if so, the material tank is replenished with the photosensitive resin (see when the level of the liquid in the tank is detected by a sensing unit and the resin is injected into the tank, Paragraph(s) 0018; sensing unit 132, Figure(s) 1 and Paragraph(s) 0027). 
However, HUANG does not teach the automatic printing and pick-up collecting apparatus with the following:
a jacking apparatus disposed in the material tank below the lifting platform,
and a collecting blade provided above the lifting platform;
wherein the lifting platform comprises distributed through holes and is configured to be connected to a molded workpiece,
wherein the jacking apparatus comprises distributed ejector rods,
wherein each of the distributed ejector rods is configured to pass through a respective one of the distributed through holes,
move at least one of the lifting platform and the jacking apparatus to the other so that the distributed ejector rods protrude through the distributed through holes to separate the molded workpiece from the lifting platform and so that the lifting platform is in a position where the collecting blade  can scrape the workpiece, and 
the collecting blade is configured to scrape the workpiece, which is separated from the lifting platform, away from the lifting platform.
In the same field of endeavor, PEREZ teaches a three-dimensional printing system with automatic part removal with ejector pins 30, holes in an array through the printing bed or surface 12, and a blade 20 is moved across the printing surface 12 to release a part (Figure(s) 6-8 and Paragraph(s) 0035-0037) as well as the following limitation(s):  
a jacking apparatus disposed in the material tank below the lifting platform (Figure(s) 5-8 and Paragraph(s) 0035-0037),
and a collecting blade provided above the lifting platform (Figure(s) 5-8 and Paragraph(s) 0035-0037);
wherein the lifting platform comprises distributed through holes and is configured to be connected to a molded workpiece (Figure(s) 5-8 and Paragraph(s) 0035-0037) ,
wherein the jacking apparatus comprises distributed ejector rods (Figure(s) 5-8 and Paragraph(s) 0035-0037),
wherein each of the distributed ejector rods is configured to pass through a respective one of the distributed through holes (Figure(s) 5-8 and Paragraph(s) 0035-0037),
move at least one of the lifting platform and the jacking apparatus to the other so that the distributed ejector rods protrude through the distributed through holes to separate the molded workpiece from the lifting platform and so that the lifting platform is in a position where the collecting blade  can scrape the workpiece (see where the shovel/blade contacts the print plate in Figure(s) 5, Figure(s) 5-8 and Paragraph(s) 0035-0037), and 
the collecting blade is configured to scrape the workpiece, which is separated from the lifting platform, away from the lifting platform (Figure(s) 5-8 and Paragraph(s) 0035-0037).
HUANG and PEREZ are analogous in the field of three dimensional printing systems (Please see the abstracts of PEREZ and HUANG). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify HUANG'(s) lifting platform 150 with PEREZ'(s) ejector pins 30, holes across the surface of the lifting platform, and a blade, because this allows for the part to be released after printing  (PEREZ, Paragraph(s) 0035-0037). 
Further, it would be obvious to modify the apparatus of HUANG with PEREZ’(s) shovel/blade because this removes a printed part (PEREZ, Paragraph(s) 0016). The examiner considers that this modification is obvious to automate. Please see MPEP 2144.04 III titled “Automating a Manual Activity”.  
Regarding Claim 11, HUANG and PEREZ teach the photo-curing-type three-dimensional printing device according to Claim 1; PEREZ further teaches the following limitations:
the jacking apparatus is further provided with a vibration apparatus (Paragraph(s) 0039 and 0035-0037); and 
the vibration apparatus vibrates the distributed ejector rods (Paragraph(s) 0039 and 0035-0037).
HUANG and PEREZ are analogous in the field of three-dimensional printers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify HUANG'(s) lifting platform 150 with PEREZ'(s) ejector pins 30, holes across the surface of the lifting platform, electromagnet 44 for vibrating the printing surface, and a blade 20, because this allows for the part to be released after printing  (PEREZ, Paragraph(s) 0035-0037). 

Regarding Claim 14, HUANG and PEREZ teach the photo-curing-type three-dimensional printing device according to Claim 1; HUANG further teaches the following limitations:
wherein the automatic liquid replenishment apparatus is provided with a sealed liquid replenishment case (reservoir 134, Paragraph(s) 0029 and Figure(s) 1) and a gas pumping apparatus (see where the pressurizing unit 138 may be an air pump, Paragraph(s) 0030 and Figure(s) 1);
the liquid replenishment case is configured to accommodate the photosensitive resin (see where the liquid-forming material 170 is in the reservoir 134, Paragraph(s) 0028 and Figure(s) 1);
the gas pumping apparatus is configured to inject a gas into the liquid replenishment case (see when the pressurizing unit 138 provides a positive pressure into the reservoir 138 according to the liquid level in the tank 120 detected by the sensing unit, Paragraph(s) 0028); and
when the material tank needs to be replenished (see when the pressurizing unit 138 provides a positive pressure into the reservoir 138 according to the liquid level in the tank 120 detected by the sensing unit, Paragraph(s) 0028)
the gas pumping apparatus injects the gas into the liquid replenishment case (see when the pressurizing unit 138 provides a positive pressure into the reservoir 138 according to the liquid level in the tank 120 detected by the sensing unit, Paragraph(s) 0028),
such that the photosensitive resin in the liquid replenishment case flows into the material tank under the action of gas pressure (see when the pressuring unit 138 provides a positive pressure to the tank 120 to inject liquid-forming material 170 into the reservoir through the outlet 136a, Figure(s) 1 and Paragraph(s) 0028). 

Regarding Claim 15, HUANG and PEREZ teach the photo-curing-type three-dimensional printing device according to Claim 14; HUANG further teaches the following limitations:
wherein the automatic liquid replenishment apparatus is further provided with a liquid level detection apparatus (see where the sensing unit includes a detector and a buoy, Paragraph(s) 0009) configured to detect the liquid level of the photosensitive resin in the material tank (see where the buoy 132a of the sensing unit 132 and detector 132b is in the tank 120, Paragraph(s) 0027 and Figure(s) 1). 
Regarding Claim 33, please see the rejection for Claim 1.
Regarding Claim 34, please see the rejection for Claim 1.

Claim(s) 2-9 and 35 are rejected under 35 U.S.C § 103 as being  as being unpatentable over HUANG and PEREZ as applied to the previous claims, in view of HANDA (US-20160207258-A1), hereinafter referred to as HANDA. The following rejection relates to a controller that orders the multiple 3D objects to be printed into zones ordered by height.
Regarding Claim 2, HUANG and PEREZ teach the photocuring-type three-dimensional printing device according to Claim 1, HUANG further teaches an automatic composition system (control unit 140, Figure(s) 1 and Paragraph(s) 0028; and see where the 3D model may be a digital 3D image file build by a computer host via CAD or animation modeling software, Figure(s) 1 and Paragraph(s) 0024; The examiner considers the control unit 140 interacts with software, Paragraph(s) 0025, and the immediate specification describes the “automatic composition system” comprising software modules, Page(s) 20 Paragraph(s) 1; thus the claim limitation is met.); however, HUANG does not teach the following limitations: 
wherein the automatic composition system composes the plurality of three-dimensional models according to a composition rule as follows:
the plurality of three-dimensional models are arranged in n rows in a direction parallel to the length of a coating blade configured to spread the photosensitive resin, and
the heights of the plurality of three-dimensional models in the n rows satisfy the following relationship:
assuming that the i-th row is a row where the three-dimensional models having the highest height among the plurality of three-dimensional models are located,
the minimum height of multiple three-dimensional models in the i-th row is greater than or equal to the highest height of multiple three-dimensional models in the i+1-th and i-1-th rows,
the lowest height of the multiple three-dimensional models in the i+1-th row is greater than or equal to the highest height of multiple three-dimensional models in the i+2-th row,
the lowest height of the multiple three- dimensional models in the i-1-th row is greater than or equal to the highest height of multiple three-dimensional models in the i-2-th row, and
so on, where n is a natural number, and i = 1, 2, …, n.
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein the automatic composition system composes the plurality of three-dimensional models according to a composition rule as follows:
the plurality of three-dimensional models (see where there are a plurality of three dimensional models produced simultaneously, Figure(s) 4) are arranged in n rows in a direction parallel to the length of a coating blade configured to spread the photosensitive resin (see where the recoater driving device 18 and recoater 17 has a plurality of placement zones and each zone is adjacent to each other and is greater in width in the movement direction of the recoater, Paragraph(s) 0011 and Figure(s) 1 and Figure(s) 2), and
the heights of the plurality of three-dimensional models in the n rows satisfy the following relationship:
assuming that the i-th row is a row where the three-dimensional models having the highest height among the plurality of three-dimensional models are located (Figure(s) 4, 6, 7),
the minimum height of multiple three-dimensional models in the i-th row is greater than or equal to the highest height of multiple three-dimensional models in the i+1-th and i-1-th rows (Figure(s) 7),
the lowest height of the multiple three-dimensional models in the i+1-th row is greater than or equal to the highest height of multiple three-dimensional models in the i+2-th row (Figure(s) 7),
the lowest height of the multiple three- dimensional models in the i-1-th row is greater than or equal to the highest height of multiple three-dimensional models in the i-2-th row (Figure(s) 7), and
so on, where n is a natural number, and i = 1, 2, …, n. (see where there are multiple rows in Figure(s) 7 and the even number of each of these rows satisfy this relationship)
HUANG, PEREZ, and HANDA are analogous in the field of three-dimensional printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoater and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012). 

Regarding Claim 3, HUANG, PEREZ, and HANDA teach the photocuring-type three-dimensional printing device according to Claim 2; however, HUANG does not teach the following limitations:
wherein multiple three-dimensional models in at least one of the n rows are disposed in such a way that the heights thereof decrease in one direction 
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein multiple three-dimensional models in at least one of the n rows are disposed in such a way that the heights thereof decrease in one direction (Figure(s) 3, 21, 22)
HUANG, PEREZ, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoater and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012). 

Regarding Claim 4, HUANG, PEREZ, and HANDA teach the photocuring-type three-dimensional printing device according to Claim 2; however, HUANG does not teach the following limitations:
wherein multiple three-dimensional models in at least one of the n rows are disposed in such a way that the heights thereof decrease from the middle to two sides 
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein multiple three-dimensional models in at least one of the n rows are disposed in such a way that the heights thereof decrease from the middle to two sides (Figure(s) 4 and 7 and 6). 
HUANG, PEREZ, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoater and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012). 

Regarding Claim 5, HUANG, PEREZ, and HANDA teach the photocuring-type three-dimensional printing device according to Claim 2; however, HUANG does not teach the following limitations:
wherein the automatic composition system comprises:
an ordering module configured to arrange the plurality of three-dimensional models from the highest to the lowest in height;
a dividing module configured to divide the arranged three-dimensional models into n rows according to a boundary condition; and
an inter-row adjustment module configured to perform position adjustment on the plurality of three-dimensional models divided into the n rows in units of rows. 
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein the automatic composition system comprises:
an ordering module configured to arrange the plurality of three-dimensional models from the highest to the lowest in height (see where there is a controller that orders the three dimensional objects in the descending order, abstract);
a dividing module configured to divide the arranged three-dimensional models into n rows according to a boundary condition (see where the method has placement zones, Paragraph(s) 0015 and Figure(s) 4, 2, 7); and
an inter-row adjustment module configured to perform position adjustment on the plurality of three-dimensional models divided into the n rows in units of rows (see where the zones are placed at positions closer to the first edge of the movement direction of the recoater, Paragraph(s) 0027). 
HUANG, PEREZ, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoater and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012). 

Regarding Claim 6, HUANG, PEREZ, and HANDA teach the photocuring-type three-dimensional printing device according to Claim 5; however, HUANG does not teach the following limitations:
wherein the automatic composition system comprises:
an in-row adjustment module configured to perform in-row position adjustment on multiple three-dimensional models in at least one of the n rows 
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein the automatic composition system comprises:
an in-row adjustment module configured to perform in-row position adjustment on multiple three-dimensional models in at least one of the n rows (see where the zones are placed at positions closer to the first edge of the movement direction of the recoater, Paragraph(s) 0027).
HUANG, EVANS, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoater and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012).

Regarding Claim 7, HUANG, PEREZ, and HANDA teach the photocuring-type three-dimensional printing device according to Claim 2; however, HUANG does not teach the following limitations:
wherein the coating blade only scratches an area being printed. 
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein the coating blade only scratches an area being printed (see where the row is set where the recoater is already going in that direction, Paragraph(s) 0008). 
HUANG, PEREZ, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoater and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012). 

Regarding Claim 8, HUANG, PEREZ, and HANDA teach the photocuring-type three-dimensional printing device according to Claim 1 further comprising an automatic composition system (control unit 140, Figure(s) 1 and Paragraph(s) 0028; and see where the 3D model may be a digital 3D image file build by a computer host via CAD or animation modeling software, Figure(s) 1 and Paragraph(s) 0024; The examiner considers the control unit 140 interacts with software, Paragraph(s) 0025, and the immediate specification describes the “automatic composition system” comprising software modules, Page(s) 20 Paragraph(s) 1; thus the claim limitation is met.); however, HUANG does not teach the following limitations:
wherein the automatic composition system comprises:
an ordering module configured to calculate dimensions of a bounding box for the plurality of three-dimensional models, and
arrange the plurality of three-dimensional models in descending order according to the width of the bounding box;
a space allocation module configured to attempt to allocate a row or column space in the lifting platform according to the maximum width of the remaining three-dimensional models, and
determine whether the space of the lifting platform is sufficient;
an arranging module configured to extract multiple three-dimensional models and arrange same into a row or column if the lifting platform has a sufficient space; and
a row/column space compression module configured to reduce the spacing between rows or columns after the multiple three-dimensional models are arranged into a row or column. 
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein the automatic composition system comprises:
an ordering module configured to calculate dimensions of a bounding box for the plurality of three-dimensional models (see where the controller makes placement zones defined by borderlines, abstract), and
arrange the plurality of three-dimensional models in descending order according to the width of the bounding box (see where the objects having the greatest height and areas of greater width are placed in zones that are in zones not previously occupied, Paragraph(s) 0019);
a space allocation module configured to attempt to allocate a row or column space in the lifting platform according to the maximum width of the remaining three-dimensional models (see where there is an empty space placed in zone Z to determine the height of each object, Paragraph(s) 0105), and
determine whether the space of the lifting platform is sufficient (see where the empty space is evaluated to contain the first placement zone Z1 and therefore have yet to be placed, Paragraph(s) 0105);
an arranging module configured to extract multiple three-dimensional models and arrange same into a row or column if the lifting platform has a sufficient space (Paragraph(s) 0104-0105); and
A row/column space compression module configured to reduce the spacing between rows or columns after the multiple three-dimensional models are arranged into a row or column (see where the smallest cuboid of the object is calculated to reduce the space between objects, Paragraph(s) 0012 and 0070). 
HUANG, PEREZ, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoated and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012). 

Regarding Claim 9, HUANG, PEREZ, and HANDA teach the photocuring-type three-dimensional printing device according to Claim 8; however, HUANG does not teach the following limitations:
Wherein the automatic composition system further comprises a model entirety centering module configured to centrally dispose the entirety of the models with respect to the space of the lifting platform when the lifting platform does not have a sufficient space.
In the same field of endeavor, HANDA teaches a controller for a vat polymerization process (abstract and Figure(s) 1) as well as the following limitation:
wherein the automatic composition system further comprises a model entirety centering module configured to centrally dispose the entirety of the models with respect to the space of the lifting platform when the lifting platform does not have a sufficient space (see where the method has a first placement preferably in the center of the movement range of the recoater, Paragraph(s) 0013 and 0060)
HUANG, PEREZ, and HANDA are analogous in the field of stereolithography and specifically apparatuses that have a vat and elevator platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG'(s) controller with HANDA'(s) controller that sets a plurality of placement zones to print multiple three-dimensional objects, because this reduces the movement range of the recoater and the formation time (Paragraph(s) 0124) while improving the efficiency in formation of the three-dimensional objects (Paragraph(s) 0085) and therefore minimizing the section of the formation area that is unoccupied by placement zones (Paragraph(s) 0012). 
Regarding Claim 35, please see the rejection for Claim 2.

Claim(s) 10 and 12 are rejected under 35 U.S.C § 103 as being unpatentable over HUANG and PEREZ as applied to the previous claims, in view of EVANS (US-5248456-A), hereinafter referred to as EVANS. 

Regarding Claim 10, HUANG  teaches the photocuring-type three-dimensional printing device according to Claim 1; however, HUANG does not teach the following limitations:
the automatic printing and pick-up collecting apparatus is further provided with a storage apparatus configured to accommodate the collected workpiece.
In the same field of endeavor, EVANS teaches a vat polymerization removable platform (abstract) with a means of removing a workpiece from the platform using a blade and a separate chamber for post processing, as well as the following limitation:
the automatic printing and pick-up collecting apparatus is further provided with a storage apparatus configured to accommodate the collected workpiece (see second chamber with shutter placed in the open position to which the platform is transported from the forming vat to post processing, Column 21, Line(s) 11-15);
HUANG and EVANS are analogous in the field of vat polymerization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG(s) lifting platform 150 with EVANS'(s) disconnectable platform, because this allows for automatic removal of the part (Column 31 Line(s) 49-52).

Regarding Claim 12, HUANG and PEREZ teach the photocuring-type three-dimensional printing device according to Claim 1, HUANG further teaches:
wherein the lifting platform is provided with a lifting apparatus (see where the 3D object is formed on the lifting platform 150, Paragraph(s) 0015) and a platform (see where the lifting platform has a carrying surface for carrying the 3D object 10, Figure(s) 1 and Paragraph(s) 0026),
the workpiece is molded on the platform (see where the 3D object is formed on the lifting platform 150, Paragraph(s) 0015)
However, HUANG does not teach the automatic printing and pick-up collecting apparatus that can: 
the platform is detachably connected to the lifting apparatus, and
the automatic printing and pick-up collecting apparatus is further provided with an automatic replacement apparatus configured to remove the platform having the workpiece from the lifting apparatus and provide a new platform on the lifting apparatus.
In the same field of endeavor, EVANS teaches a vat polymerization removable platform (abstract) as well as the following limitation:
the platform is detachably connected to the lifting apparatus (see where the part is formed, then the platform is raised, and the platform is disconnected from the elevator for post processing, Column 5 Line(s) 40-50), and
the automatic printing and pick-up collecting apparatus is further provided with an automatic replacement apparatus configured to remove the platform having the workpiece from the lifting apparatus and provide a new platform on the lifting apparatus (see where there is a platform installation process onto the elevator that lowers itself into the carriage and can then be moved back into the first chamber, Column 21 Line(s) 20-40). 
HUANG, PEREZ and EVANS are analogous in the field of three-dimensional printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG(s) lifting platform 150 with EVANS'(s) disconnectable platform and replacement of the detachable platform, because this allows another object to be printed upon the completion of the already printed object (Column 5 Line(s) 45-50).  


Claim(s) 13 are rejected under 35 U.S.C § 103 as being  as being unpatentable over HUANG and PEREZ as applied to the previous claims, in view of FAN (US-5474719-A), hereinafter referred to as FAN. 
Regarding Claim 13, HUANG and PEREZ teach the photocuring-type three-dimensional printing device according to Claim 1, HUANG further teaches 
wherein the automatic liquid replenishment apparatus is provided with a liquid replenishment case (reservoir 134, Paragraph(s) 0029) and an 
However, HUANG does not teach the following limitations:
the liquid replenishment case is provided above the material tank and configured to accommodate the photosensitive resin;
the electric valve is connected to a bottom face or the bottom of a side face of the liquid replenishment case; and
when the material tank needs to be replenished,
the electric valve is opened,
so that the photosensitive resin in the liquid replenishment case flows into the material tank under the action of gravity. 
In the same field of endeavor, FAN teaches a photocuring vat application method similar to HUANG with an alternative configuration where the material as well as the following limitation:
the liquid replenishment case is provided above the material tank and configured to accommodate the photosensitive resin (see where there is an alternative method for supplying composition for lower viscosity resins, Column 16 Line(s) 1-6);
the (valve, Column 16 Line(s) 9, and container, Column 16 Line(s) 5-15. The examiner takes Official Notice that an electric valve is a known valve in the art, because photocuring apparatuses that utilize controls require an electric signal to transfer from the controller to the valve; thereby requiring an electric valve. Please see ROLLAND, below.); and
when the material tank needs to be replenished (see where there is an alternative method for supplying composition for higher viscosity resins, Column 16 Line(s) 1-6)
the electric valve is opened (the examiner considers that the valve must inherently be open for the composition to flow through the valve by gravity, Column 16 Line(s) 9);
so that the photosensitive resin in the liquid replenishment case flows into the material tank under the action of gravity (Column 16 Line(s) 7-8).
The following is a quotation from MPEP 2114.04 which forms the basis for all legal precedent as a source of supporting rationale in this Office action. In this instance, the facts in the legal decision are sufficiently similar to those in the instant application; thus, the examiner may use the rationale used by the court. The examples directed to various common practices which the court has held as to require only ordinary skill in the art and hence are considered routine expedients are discussed below:
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
The court held that shifting the location of an element would not have modified the operation of device.  See MPEP 2114.04 VI. C. titled “Rearrangement of Parts”. 

HUANG discloses the claimed invention except for the rearrangement of the reservoir 134 above the material tank 120. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange these features, since it has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to move the reservoir 134 to above the material tank 120 for the purpose of accommodating resins with lower viscosities. Further in support of this obviousness rejection, FAN teaches that to modify HUANG '(s) configuration of the reservoir 134 and pipe with FAN'(s) valve and overhead container, because this provides an alternative way to supply lower viscosity resins so that they can flow with gravity (Column 16 Line(s) 1-10).

Claim(s) 16-17 are rejected under 35 U.S.C § 103 as being as being unpatentable over HUANG and PEREZ in view of LEACH (US-20150220748-A1), hereinafter referred to as LEACH. The following rejection relates to a way of using servers in a printing farm to carry out mass printing processes.
Regarding Claim 16, HUANG teaches a photocuring-type three-dimensional printing system capable of automatic continuous printing, the system comprising:
a photo-curing-type three-dimensional printing device capable of automatic continuous printing (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02.), comprising:
an automatic printing and pick-up collecting apparatus (tank 120, Figure(s) 1 and Paragraph(s) 0027; platform 150, Paragraph(s) 0026), comprising:
a material tank (tank 120, Figure(s) 1 and Paragraph(s) 24-25),
wherein the material tank is configured to accommodate a photosensitive resin (Paragraph(s) 0018 and abstract and 0024-0025) ,
a lifting platform (lifting platform 150, Figure(s) 1 and Paragraph(s) 24-25) , 
wherein the automatic printing and pick-up collecting apparatus is configured to receive and print composed three-dimensional models (abstract) 
an automatic liquid replenishment apparatus is configured to determine whether liquid replenishment is required (see when the maximum liquid level is reached in the reservoir and the tank does not need filling so the tank is not filled, Paragraph(s) 0018; sensing unit 132, Figure(s) 1 and Paragraph(s) 0027), and
if so, the material tank is replenished with the photosensitive resin (see when the level of the liquid in the tank is detected by a sensing unit and the resin is injected into the tank, Paragraph(s) 0018; sensing unit 132, Figure(s) 1 and Paragraph(s) 0027). 
However, HUANG does not teach the automatic printing and pick-up collecting apparatus with the following:
a jacking apparatus disposed in the material tank below the lifting platform,
and a collecting blade provided above the lifting platform;
wherein the lifting platform comprises distributed through holes and is configured to be connected to a molded workpiece,
wherein the jacking apparatus comprises distributed ejector rods,
wherein each of the distributed ejector rods is configured to pass through a respective one of the distributed through holes,
move at least one of the lifting platform and the jacking apparatus to the other so that the distributed ejector rods protrude through the distributed through holes to separate the molded workpiece from the lifting platform, and 
the collecting blade is configured to scrape the workpiece, which is separated from the lifting platform, away from the lifting platform.
In the same field of endeavor, PEREZ teaches a three-dimensional printing system with automatic part removal with ejector pins 30, holes in an array through the printing bed or surface 12, and a blade 20 is moved across the printing surface 12 to release a part (Figure(s) 6-8 and Paragraph(s) 0035-0037) as well as the following limitation(s):  
a jacking apparatus disposed in the material tank below the lifting platform (Figure(s) 6-8 and Paragraph(s) 0035-0037),
and a collecting blade provided above the lifting platform (Figure(s) 6-8 and Paragraph(s) 0035-0037);
wherein the lifting platform comprises distributed through holes and is configured to be connected to a molded workpiece (Figure(s) 6-8 and Paragraph(s) 0035-0037) ,
wherein the jacking apparatus comprises distributed ejector rods (Figure(s) 6-8 and Paragraph(s) 0035-0037),
wherein each of the distributed ejector rods is configured to pass through a respective one of the distributed through holes (Figure(s) 6-8 and Paragraph(s) 0035-0037),
move at least one of the lifting platform and the jacking apparatus to the other so that the distributed ejector rods protrude through the distributed through holes to separate the molded workpiece from the lifting platform (Figure(s) 6-8 and Paragraph(s) 0035-0037), and 
the collecting blade is configured to scrape the workpiece, which is separated from the lifting platform, away from the lifting platform (Figure(s) 6-8 and Paragraph(s) 0035-0037).
HUANG and PEREZ are analogous in the field of three-dimensional printers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify HUANG'(s) lifting platform 150 with PEREZ'(s) ejector pins 30, holes across the surface of the lifting platform, and a blade, because this allows for the part to be released after printing  (PEREZ, Paragraph(s) 0035-0037). 

However, HUANG does not teach the following limitations:
multiple photocuring-type three-dimensional printing devices
comprising a host computer and a plurality of photocuring-type three-dimensional printing devices 
the host computer that queries the states of the photocuring-type three- dimensional printing devices when receiving a print job, and
if there is an idle photocuring-type three-dimensional printing device,
the host computer sends the three-dimensional model of the current job to the one or more photocuring-type three-dimensional printing devices in an idle state for printing; and

In the same field of endeavor, LEACH teaches a controller for a vat polymerization process (abstract and Figure(s) 1 and 2) as well as the following limitation:
multiple photocuring-type three-dimensional printing devices (see where there are multiple 3D printers, Paragraph(s) 0038; and see where there are a multiple of 3D printing types that are evaluated for the requested job, Figure(s) 7A.),
the host computer queries the states of the plurality of photocuring-type three- dimensional printing devices when receiving a print job (see where there are multiple 3D printers, Paragraph(s) 0038; and see where there are a multiple of 3D printing types that are evaluated for the requested job, Figure(s) 7A), and
if there is an idle photocuring-type three-dimensional printing device (see where an algorithm determines how to prioritize queued 3D printing jobs and identify an optimum pickup station in a print shop, Paragraph(s) 0037),
the host computer sends the three-dimensional model of the current job to the one or more photocuring-type three-dimensional printing devices in an idle state for printing (see where a suitable 3D printer is selected based on the digital model or capacity of the 3D printer, Paragraph(s) 0036; and see where an aspect of printer availability, capacity, and prioritization are considered, Paragraph(s) 0038); and
HUANG, PEREZ, and LEACH are analogous in the field of 3D printing and additive manufacturing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG(s) controller with LEACH’(s) multiple printers, network, controller, and algorithm, because this allows for a user to request a printing task, connect the user to the 3D printing service, and select the 3D printer (abstract and Paragraph(s) 0038). 

Regarding Claim 17, HUANG, PEREZ, and LEACH teach the photocuring-type three-dimensional printing device according to Claim 16; however, HUANG does not teach the following limitations:
further comprising a server,
wherein the server is configured to receive and process a print job from a remote user, and
send the print job from the remote user to the host computer when the host computer is connected to the server via a network to obtain the print job. 
In the same field of endeavor, LEACH teaches a controller for a vat polymerization process (abstract and Figure(s) 1 and 2) as well as the following limitation:
further comprising a server (see where there is a marketplace platform hosted by an online retailer or a 3D service provide with an upload fee, Paragraph(s) 0017 and Figure(s) 1/2; and server functionality via a network, Paragraph(s) 0044)  ,
wherein the server is configured to receive and process a print job from a remote user (see where the client and server are remote from each other and interact through a network, Paragraph(s) 0110), and
send the print job from the remote user to the host computer when the host computer is connected to the server via a network to obtain the print job  (see where an algorithm determines how to prioritize queued 3D printing jobs and identify an optimum pickup station in a print shop, Paragraph(s) 0037).
HUANG, PEREZ, and LEACH are analogous in the field of 3D printing and additive manufacturing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify HUANG(s) controller with LEACH’(s) multiple printers, network, controller, and algorithm, because this allows for a user to request a printing task, connect the user to the 3D printing service, and select the 3D printer (abstract and Paragraph(s) 0038).
 
Response to Arguments
CLAIM REJECTIONS – 35 USC § 103
Applicant’s arguments with respect to Claim(s) 1-17 and 33-35 have been considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the controller configured to protrude the ejector rods then drive the collecting blade to scrape the workpiece on the ejector rods and then move the workpiece into the storage apparatus) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). PEREZ teaches scraping a workpiece (Figure(s) 5). Further,  it appears the blade can be moved with a solenoid valve and may be adjusted (Paragraph(s) 0034). The blade has a process of leveling (Paragraph(s) 0037) to release the part and a guide means to provide part lifting capabilities (Paragraph(s) 0038). It is indicated that the blade may be capable of vibrating as well (Paragraph(s) 0039).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HOU FENG (CN-206264354-U; of record) teaches the material tank, coating blade, squeegee, valve and much of the components of Claims 1, 12, 14-15.
ROLLAND (US-20160137839-A1; of record) teaches electric valves (pinch-style aluminum solenoid valve) and liquid level sensors (Paragraph(s) 0377, 0011, and 0123).
KRITCHMAN (US-20120267827-A1; of record) teaches the organization of multiple three-dimensional printed objects based on height (Paragraph(s) 0180, 0192-0194, 0199, 200, 0201).	
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743